MORRISON, Judge.
The offense is aggravated assault by an adult male upon a female; the punishment, a fine of $50.00.
The variance between the allegations of the complaint and the information is shown by supplemental transcript to have been a clerical error in the preparation of the transcript. Our original opinion is withdrawn.
Trial was before the court and the evidence is before us in narrative form.
We need not pass upon the serious question of the sufficiency of the evidence to show that the prosecutrix was injured or that the incident caused her a sense of shame, constraint or some disagreeable-emotion of the mind because we are unable to find in the statement of facts any evidence to sustain the allegation of the complaint and information that the appellant was an adult male.
Without such proof, the evidence is insufficient to sustain the conviction. 4 Branch’s Ann.P.C.2d, Sec. 1736.
The State’s motion for rehearing is overruled and the judgment is reversed.